Beogden, J.
There was sufficient evidence of negligence to be submitted to tbe jury. The evidence clearly discloses that both defendants were joint tort-feasors in producing the death of plaintiff’s intestate. The ultimate question, therefore, is whether or not there was any evidence of fraud in procuring the release, because a release of one joint tort-feasor ordinarily releases all. Braswell v. Morrow, 195 N. C., 127.
The evidence does not disclose that the release was secured by means of concealment or artifice. All of the negotiations between the parties took place in the presence of Mr. Plyler, who advised plaintiff to accept the settlement, and who plaintiff testified “was a good friend of mine.” The release was correctly read and thoroughly explained to the plaintiff before he signed it. It is true that there is evidence that the claim agent told the plaintiff he could not recover in a lawsuit, but this is not such a representation as the law denounces as a badge of fraud. Indeed, the representations might well be considered as representations of law and not of fact. Under ordinary circumstances such representations do not create a cause of action. Parker v. Bank, 152 N. C., 253, 67 S. E., 492.
A close examination of the proof does not disclose evidence of fraud in the procurement of the release, and the judgment must stand. Butler v. Fertilizer Co., 193 N. C., 632, 137 S. E., 813; Sherrill v. Little, 193 N. C., 736, 138 S. E., 14.
Affirmed.